Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Claims 20, 39-40, and 42-55 are pending.

2.  Applicant’s IDS, filed 6/20/2019, is acknowledged and has been considered. 

Claim Rejections - 35 USC § 112
3.  The following is a quotation of 35 U.S.C. 112(b)

(B) CONCLUSION.---The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.  Claims 46-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

In claims 46-47, line 2, it is not clear as to the meaning of “AU”. The examiner has construed the claim to mean “arbitrary unit”. However, the term “arbitrary” is a relative term which renders the claim indefinite. The term “arbitrary” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Double Patenting
5. A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



6. Claims 20, 39-40, and 42-55 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-17 of US Patent NO: 10,906,935.

Claim 20 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 16 of the ‘935 Patent. This is a statutory double patenting rejection.

Claims 39-40 and 42-54 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-15 of the ‘935 Patent. This is a statutory double patenting rejection.

Claim 55 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 17 of the ‘935 Patent. This is a statutory double patenting rejection.


7 . Claim 20 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 57 of copending US Patent Application NO: 17/154,678.

This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

8. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9. Claims 20, 39, 42-45, 48-50, 52-53 and 55 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-10 of US Patent No: 10,329,323, in view of Fahrner et al. (Biotechnology and Genetic Engineering reviews, 2001, IDS Ref)
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘323 claim the same method of purifying a monoclonal antibody using the same steps recited in current claim 20. (see base claim 1 of the ‘323). 
With respect to current claim 39, the ‘323 further claims that the mAb is ch14.18 (see last line of claim 1 of the ‘323).
With respect to current claim 42, the ‘323 further claims that the concentration of the Bis-tris is 10-50 mM at a pH of 6.3-6.7 (claim 2).
With respect to current claims 43 and 55, the ‘323 further claims that the diafiltering step removes at least 50% and 70% of Bis-tris from the biologic composition (claims 3-4).
With respect to current claim 45, the ‘323 further claims that the concentration of the PBX is 10-50 mM Sodium Phosphate and 100-200 mM NaCL (claim 5). 
With respect to current claims 48-49, the ‘323 claims using a chromatography step such as CEX in addition to the DF step (see claim 1). 
With respect to current claims 52-53, the ‘323 further claims that at least three and five volume units of the biologic composition is diafiltered into one volume unit of the composition comprising PBS (see claim 9-10). 
The ‘323 differs from the claimed invention in the recitation that upstream purification is one of affinity chromatography, CEX and AEX prior to the DF step into PBS to obtain a composition that is substantially free from Bis-Tris. 
Fahrner teaches that purification of mAbs can be achieved using three chromatography steps: protein A affinity chromatography, followed by CEX, followed by AEX (p. 305, last ¶).
It would have been obvious to one of ordinary skill in the art at the time of the effective date of the current application to substitute an upstream purification scheme which includes CEX and mixed mode chromatography for the purification of a mAb such as ch14.18 prior to DF of the mAb into PBX to remove Bis-tris as claimed by the ‘323, with a purification scheme that includes affinity chromatography, CEX and AEX. 

One of ordinary skill in the art at the time of the effective filing date of the invention would have been motivated to do so because Fahrner teaches that this type of chromatography purification scheme for the purification of mAbs was well-known in the art. Substituting a known element for another , to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.
10. Claims 20, 39-40, and 42-55 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-10 of US Patent No: 10,329,323, in view of Fahrner et al. (Biotechnology and Genetic Engineering reviews, 2001, IDS Ref), as applied to claims 20, 39, 42-45, 48-50, 52-53 and 55 above, and further in view of Duthe et al. (WO 2013/075849, which is equivalent to US 2014/032608, cited on applicant’s IDS). 
The prior art teachings of Fahrner are discussed above.
The ‘323 does not specifically claim above that the ch14.18 mAb is an isolated protein (claim 40), that the ch14.18 antibody is concentrated to a concentration of at least 2-5 and 4-6 AU before being diafiltered into the composition comprising PBS (claim 46-47).
The ‘323 also does not claim that the anion exchange chromatography column (AEX) is a multimodal medium column (claim 50) and the ch14.18 antibody is eluted form the multimodal medium column using a composition comprising Bis-tris (claim 51). 
The ‘323 also does not claim that the purified composition is further diafiltered int a composition comprising histidine (claim 54). 
Duthe teaches a two-step process for the purification of mAbs using one affinity chromatography such as Protein A and one multi-modal resin chromatography such as Capto Adhere (¶s 4, 25-33, 62-64, 68, 100-117). The buffers used in the chromatography include Bis-Tris (¶4,43). Duthe teaches that Capto Adhere is a multimodal anion exchanger (¶64) and that Bis-Tris buffer is typically used as an elution buffer the Capto Adhere (¶47). 
Duthe further teaches purification of mAbs, which is considered the isolated protein, from a mixture containing contaminants (¶69). Duthe exemplifies a mAb purification process using the scheme Protein A- low pH -Capto Adhere -nanofiltration and UF/DF (example 3). 
Duthe teaches defiltration using 7 volumes of histidine buffer (¶138). 
Duthe teaches that the mAb is concentration by UF with a target concentration of 50 g/L prior to the DF step (¶138). As applicant has not provided any limiting definition of the “AU” which is considered to mean “arbitrary unit” (see discussion supra), Duthe is considered to meet the limitation. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute as a particular mixed mode chromatography claimed by the ‘323 with a mixed mode/multimodal medium column of the anion exchange type.

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because Duthe teaches that using mixed mode chromatography in a purification scheme of mAbs which include Bis-Tris buffers in the process was well-known in the art prior to DF of the mAbs. Substituting a known element for another , to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.

It would have also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have infiltered the composition into histidine. Those of skill in the art would have had reason to do so because Duthe teaches that DF into histidine of a purified mAb composition was known in the art. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

11. Claims 20, 39-40, and 42-55 are provisionally rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 39-57 of US Patent Application No: 17/154,678. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘678 claim the same method of purifying a monoclonal antibody using the same steps recited in current claim 20. (see base claim 57 of the ‘323). 
With respect to current claim 39, the ‘678 further claims that the mAb is ch14.18 (see claim 41).
With respect to current claim 45, the ‘678 further claims that the isolated protein is a mAb and the mAb is ch14.18 (claims 41-42).
With respect to current claim 42, the ‘678 further claims that the concentration of the Bis-tris is 10-50 mM at a pH of 6.3-6.7 (claim 43).
With respect to current claims 43 and 55, the ‘678 further claims that the diafiltering step removes at least 50% and 70% of Bis-tris from the biologic composition (claims 44-45).
With respect to current claim 45, the ‘678 further claims that the concentration of the PBX is 10-50 mM Sodium Phosphate and 100-200 mM NaCL (claim 46). 
With respect to current claims 46-47, the ‘678 further claims that the mAb is concentrated to a concentration of at least 2-5 and 4-6 AU before being diafiltered into the composition comprising PBS (claims47-48). 
With respect to current claims 48-49, the ‘678 claims using a chromatography step such as CEX in addition to the DF step (see claims 49-50). 
With respect to current claims 50, the ‘678 further claims that AEX cis a multimodal medium column (claim 51) and that the mAb is eluted from the multimodal column using a composition that includes Bis-Tris (claim 52). 
With respect to current claims 52-53, the ‘678 further claims that at least three and five volume units of the biologic composition is diafiltered into one volume unit of the composition comprising PBS (see claims 53-54). 
With respect to current claim 54, the ‘678 further claims that the purified composition is further diafiltered into a composition that includes histidine (claim 55). 
With respect to current claim 55, the ‘678 further claims that DF with PBS removes at least 50% of the bis-tris from the biologic composition (claim 56). 
12.  No claim is allowed.

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

October 11, 2022

/JAMES  ROGERS/
Examiner, Art Unit 1644

	
	/DANIEL E KOLKER/            Supervisory Patent Examiner, Art Unit 1644